Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  158333                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158335
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  TOMRA OF NORTH AMERICA, INC.,                                                                       Megan K. Cavanagh,
           Plaintiff-Appellee,                                                                                         Justices


  v                                                                SC: 158333
                                                                   COA: 336871
                                                                   Court of Claims: 16-000118-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  _________________________________________/

  TOMRA OF NORTH AMERICA, INC.,
           Plaintiff-Appellee,
  v                                                                SC: 158335
                                                                   COA: 337663
                                                                   Court of Claims: 14-000091-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the applications for leave to appeal the July 17, 2018
  judgment of the Court of Appeals are considered, and they are GRANTED. The time
  allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).

        Persons or groups interested in the determination of the issue presented in this
  matter may move the Court for permission to file briefs amicus curiae. Motions for
  permission to file briefs amicus curiae and briefs amicus curiae regarding these cases
  should be filed in Tomra of North America, Inc v Department of Treasury (Docket No.
  158333) only.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2019
           p0320
                                                                              Clerk